Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Herman Lee James, Jr„ appeals an order of the district court which reduced his sentence from life imprisonment to 360 months pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. James, No. 2:99-cr-00198-1, 2009 WL 81659 (S.D.W.Va. Jan. 9, 2009). See United States v. Dunphy, 551 F.3d 247 (4th Cir.2009), cert. denied, — U.S. -, 129 S.Ct. 2401, 173 L.Ed.2d 1296 (2009). We deny James’ motion for appointment of counsel and his untimely request for rehearing and rehearing en banc of his direct appeal, which was decided in 2001. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.